Citation Nr: 1447440	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for a service-connected right knee disability (except for a period when a temporary total rating was in effect).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.  He received the Purple Heart Medal and Army Commendation Medal.
This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for internal derangement of the right knee, postoperative.

The Veteran testified before the undersigned at a November 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In April 2011, the Board remanded this matter for further development.

In August 2013, the RO granted service connection for total knee arthroplasty of the right knee and assigned a 100 percent rating, effective from September 21, 2011 through October 31, 2012.  A 30 percent rating was assigned from November 1, 2012.

As the Veteran was granted the full benefit sought during the period from September 21, 2011 through October 31, 2012, his claim for an increased rating for the service-connected right knee disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In this case, a VA examination was conducted in January 2014 to assess the severity of the Veteran's service-connected right knee disability.  He reported that he experienced flare ups of increased knee pain once a week which limited his mobility.  The ranges of right knee motion were reported and it was noted that there was no objective evidence of painful motion and that there was no additional limitation in the ranges of knee motion following repetitive-use testing.  The examiner initially noted that there was functional loss and/or functional impairment of the knee and lower leg only in terms of less movement than normal.  However, he subsequently indicated that "pain, weakness, fatigability, or incoordination [could] significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time."  He explained that any limitation of knee range of motion could not be estimated, but that the loss of function during flare ups or when the joint was used repeatedly over a period of time involved limitation on prolonged walking.  There was no further explanation or reasoning provided for this opinion.

The January 2014 examination is insufficient because it includes contradictory information as to whether there was any functional loss/functional impairment of the right knee due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Also, the examiner's opinion that he was unable to estimate the additional limitation of knee motion either during flare-ups or when the joint is used repeatedly over a period of time is inadequate because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Hence, a remand is necessary to obtain clarification as to the extent of any functional impairment of the right knee.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also specifically answer the following question:

What, if any, is the additional range-of-motion loss (in degrees) of right knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner shall also report the nature and severity of any scars associated with the service-connected right knee disability, to include whether the scarring causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner shall also express an opinion as to the severity of any right knee pain or weakness and as to the overall severity of the right knee disability.

The examiner must provide reasons for any opinion given. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



